Case 19-13273-VFP         Doc 517     Filed 06/22/20 Entered 06/22/20 17:16:56         Desc Main
                                     Document      Page 1 of 6



 RABINOWITZ, LUBETKIN & TULLY, L.L.C.
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey NJ 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 John J. Harmon
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY
  In re:
                                                              Case No. 19-13273 (VFP)
  IMMUNE PHARMACEUTICALS, INC., et al.,
                                                              Chapter 7
                                 Debtors.                     (Jointly Administered)

  JEFFREY A. LESTER, CHAPTER 7 TRUSTEE,                       Adv. Proc. No.:

                                 Plaintiff,

  v.

  DISCOVER GROWTH FUND, LLC,

                                 Defendant.


               COMPLAINT BY CHAPTER 7 TRUSTEE FOR DELCARATORY
                   JUDGMENT AND FOR OTHER RELATED RELIEF

           JEFFREY A. LESTER, Chapter 7 Trustee (the “Trustee”) for Immune Pharmaceuticals,

 Inc. (“Immune”), Immune Pharmaceuticals, Ltd. (“Ltd.”), Cytovia, Inc. (“Cytovia”), Immune

 Oncology Pharmaceuticals, Inc. (“Oncology”), Maxim Pharmaceuticals, Inc. (“Maxim”), and

 Immune Pharmaceuticals USA Corp. (“USA” and, collectively with the foregoing entities, the

 “Debtors”), by and through his counsel, Rabinowitz, Lubetkin & Tully, LLC, by way of Complaint

 against Discover Growth Fund, LLC (“Discover”), seeks pursuant to F.R.B.P. 7001(1) to

 determine the validity and extent of a lien asserted by Discover against certain Causes of Action

 (as that term is hereinafter defined).
Case 19-13273-VFP         Doc 517     Filed 06/22/20 Entered 06/22/20 17:16:56               Desc Main
                                     Document      Page 2 of 6



                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this proceeding in accordance with 28 U.S.C.

 §§ 157 and 1334(b). Venue is properly laid in this district pursuant to 28 U.S.C. § 1409(a).

        2.      This proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B),

 (K) and (O). The applicable statutory basis for the claims asserted herein includes, but is not limited

 to, 11 U.S.C. §§ 544(a)(1) and 551.

                                              PARTIES

        3.      The Trustee was appointed as Chapter 7 Trustee for the Debtors on April 3, 2020

 and continues to serve as Trustee herein. [Docket No. 401].

        4.      Discover is a limited liability company organized under the laws of the U.S. Virgin

 Islands.

                      GENERAL ALLEGATIONS AND BACKGROUND

        5.       On February 17, 2019 (the “Petition Date”), Immune filed a voluntary petition for

 relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

 “Bankruptcy Code”). [Docket No. 1]

        6.      On February 22, 2019, Immune’s subsidiary Ltd. filed a voluntary petition for relief

 under Chapter 11 of the Bankruptcy Code, and on February 26, 2019, Cytovia, Oncology, Maxim

 and USA, who are also subsidiaries of Immune, filed voluntary petitions for relief under Chapter

 11 of the Bankruptcy Code.

        7.      On April 2, 2020, the Court entered an Order converting the Debtors’ cases to

 Chapter 7. [Docket No. 400]

        8.      As stated above, the Trustee was appointed on April 3, 2020.

        9.      Prior to Immune’s bankruptcy filing, on October 9, 2018, Immune and Discover



                                                   2
Case 19-13273-VFP        Doc 517    Filed 06/22/20 Entered 06/22/20 17:16:56              Desc Main
                                   Document      Page 3 of 6



 entered into a stock purchase agreement entitled “Securities Purchase Agreement” (the “SPA”).

 Recital A of the SPA, which describes its purpose, provides that Discover “will purchase for $5

 million a Debenture of [Immune] which is convertible into Common Stock at $0.075 per share, as

 well as a Warrant exercisable at $0.10 per share ….”

        10.    The SPA granted Discover a security interest in Immune’s Collateral, which is a

 defined term in the SPA.

        11.    The Glossary of Defined Terms, which is annexed to the SPA as Exhibit “1”,

 provides that the term “Collateral” means:

        all assets of the Company, including without limitation all personal property
        wherever located, both now owned and hereafter acquired, including, but not
        limited to, all equipment, fixtures, inventory, goods, documents, general
        intangibles, accounts, deposit accounts (unless a security interest would render a
        nontaxable account taxable), receivables, contract rights (including, but not limited
        to, all of Company’s rights in franchise agreements, license agreements and market
        development agreements), chattel paper, patents, trademarks and copyrights (and
        the good will associated with and registrations and licensing of them), instruments,
        letter of credit rights and investment property, capital stock, partnership,
        membership and equity interests, of any kind or nature, and all additions and
        accessions to, all spare and repair parts, special tools, equipment and replacements
        for, software used in, all returned or repossessed goods the sale of which gave rise
        to, and all accessions, additions, amendments, modifications, replacements, and
        substitutions to, of or for the foregoing, and all proceeds, supporting obligations
        and products of the foregoing, except as set forth in the Disclosure Schedules. All
        terms which are used in this definition which are defined in the UCC shall have the
        same meanings herein as such terms are defined in the UCC, unless this Agreement
        shall otherwise specifically provide. Notwithstanding the foregoing, the Ceplene
        assets (as such term is defined in the Disclosure Schedules) shall not be deemed to
        constitute “Collateral” unless the Company has not closed a transaction involving
        the sale, license, divestment or partnering of the Ceplene assets (a “Ceplene
        Transaction”) on or before March 31, 2019 (the “Ceplene Transaction Deadline”).
        For the avoidance of doubt, in the event that a Ceplene Transaction is not closed by
        the Ceplene Transaction Deadline, the Ceplene assets shall become and be deemed
        to be “Collateral” hereunder.



                                                 3
Case 19-13273-VFP          Doc 517     Filed 06/22/20 Entered 06/22/20 17:16:56            Desc Main
                                      Document      Page 4 of 6



         12.     Discover attempted to perfect its interest in the Collateral by filing a UCC-1

 Financing Statement (“Financing Statement”) with the Department of State of the State of

 Delaware, where the Debtor is incorporated.

         13.     The Financing Statement described the collateral covered by Discover’s security

 interest as “all assets of the Debtor.”

         14.     The Debtors’ estates contain certain causes of action against the Debtors’ former

 directors and officers which the Trustee is contemplating asserting which may have substantial

 value (the “Causes of Action”).

                                              COUNT I

         15.     The Trustee repeats and realleges each and every allegation set forth above as if set

 forth at length herein.

         16.     Section 9-203 of the UCC provides that a security interest attaches, inter alia, when

 there is a security agreement that describes the collateral.

         17.     The Causes of Action are commercial tort claims as defined under UCC § 9-

 102(a)(13).

         18.     Section 9-108(e) of the UCC provides that a description of a commercial tort claim

 by type is insufficient and requires specificity.

         19.     The definition of the Collateral in the SPA does not satisfy the specificity

 requirements of Section 9-108(e) with regard to commercial tort claims.

                                              COUNT II

         20.     The Trustee repeats and realleges each and every allegation set forth above as if set

 forth herein at length.

         21.     The Causes of Action are commercial tort claims as defined under UCC § 9-



                                                     4
Case 19-13273-VFP          Doc 517     Filed 06/22/20 Entered 06/22/20 17:16:56            Desc Main
                                      Document      Page 5 of 6



 102(a)(13).

         22.     UCC § 9-204(b)(2) provides that a security interest does not attach to commercial

 tort claims under an after-acquired property clause.

         23.     Discover never held a security interest that attached to the Causes of Action.

                                               COUNT III

         24.     The Trustee repeats and realleges each and every allegation set forth above as if set

 forth herein at length.

         25.     UCC § 9-308(a) provides that a security interest is perfected when all the steps of

 attachment under § 9-203 have been taken and an additional step for perfection has been taken.

         26.     Discover failed to perfect its security interest in the Causes of Action because they

 are commercial tort claims and the description of commercial tort claims contained in the SPA

 fails to satisfy the requirements of Section 9-103(e) failing to result in attachment which is a

 requirement of perfection.

         27.     Thus, Discover has failed to perfect a security interest in the Causes of Action.

                                               COUNT IV

         28.     The Trustee repeats and realleges each and every allegation set forth above as if set

 forth herein at length.

         29.     UCC § 9-317(a)(2) provides that a subsequent in time judicial lien creditor has

 priority over a prior in time unperfected security interest.

         30.     Under 11 U.S.C. § 544(a)(1) a trustee has the avoidance power of a hypothetical

 judicial lien creditor as of the petition date.

         31.     Thus, the Trustee has power to avoid Discover’s alleged security interest in the




                                                   5
Case 19-13273-VFP           Doc 517     Filed 06/22/20 Entered 06/22/20 17:16:56            Desc Main
                                       Document      Page 6 of 6



 Causes of Action.

                                                COUNT V

        32.     The Trustee repeats and realleges each and every allegation set forth above as if set

 forth herein at length.

        33.     Pursuant to 11 U.S.C. § 551, Discover’s avoided security interest in the Causes of

 Action is preserved for the benefit of the Debtors’ estates.

        WHEREFORE, the Trustee demands judgment in his favor and against Discover as

 follows:

                (a)        On Count I, determining that Discover has not adequately described the

        Causes of Action in its security agreement;

                (b)        On Count II, determining that Discover never held a security interest that

        attached to the Causes of Action;

                (c)        On Count III, determining that Discover has failed to perfect its security

        interest in the Causes of Action;

                (d)        On Count IV, avoiding Discover’s perfected security interest in the Causes

        of Action under 11 UCC § 544(a)(1);

                (e)        On Count V, preserving the avoided security interest in the Causes of Action

        for the estates pursuant to 11 U.S.C. § 551; and

                (f)        Granting such other relief as is just.


                                                   RABINOWITZ, LUBETKIN & TULLY, LLC
                                                   Counsel to Chapter 7 Trustee


                                                   By:      /s/ Jonathan I. Rabinowitz
                                                           JONATHAN I. RABINOWITZ
 Dated: June 22, 2020

                                                      6
